United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     July 8, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-21018
                            Summary Calendar


UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v

FREDERICK GROVE

                       Defendant - Appellant

                        --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                       USDC No. H-03-CR-81-6
                        --------------------

Before KING, Chief Judge, and WIENER and PRADO, Circuit Judges.

PER CURIAM:*

     Court-appointed appellate counsel for defendant Frederick

Grove has moved for leave to withdraw and has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Grove has filed a pro se response.        Our independent review of the

briefs and the record discloses no nonfrivolous issue for appeal.

Appointed counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the appeal

is DISMISSED.     See 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.